Citation Nr: 1601861	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  09-38 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to diabetes mellitus type II. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In a June 2013 decision, the Board reopened the Veteran's claim of entitlement to service connection for hypertension and remanded the matter for additional development.  The case now returns to the Board for further development.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of an April 2013 Appellant's Brief and September 2015 Appellant's Post-Remand Brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his hypertension is related to his exposure to herbicides coincident with his acknowledged service in the Republic of Vietnam from September 1968 to September 1969 or secondary to diabetes mellitus type II.  

In June 2013, the Board noted that, while the Veteran did not have a diagnosis of diabetes mellitus type II, a remand was necessary in order to afford the Veteran a VA examination so as to determine the etiological relationship between his hypertension and his active duty, to include his presumed inservice exposure to an herbicidal agent.

As such, the Veteran was afforded a VA examination in July 2013, at which time the examiner opined that hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, which included his presumed in-service exposure to herbicides.  In support of such opinion, the examiner noted that the Veteran's service treatment records revealed normal blood pressure readings on entrance, periodic, and separation physical examinations, and that he denied any blood pressure conditions on the separation self-assessment questionnaire.  Similarly, the examiner found that there were no medical record findings suggesting the onset of hypertension to a compensable degree within one year of separate from active duty service as such was diagnosed in 2002, 32 years after separation.  With regard to herbicide exposure, the examiner noted that such disease is not recognized as a presumptive medical condition related to such exposure.  Additionally, it was noted that the Veteran did not have a current diagnosis of diabetes.  Rather, the examiner determined that the more likely etiology of the Veteran's hypertension is age and weight gain (22 pounds from separation to time of diagnosis), and such was more likely an idiopathic, essential hypertension condition. 

However, in rendering the rationale as for why the Veteran's hypertension was not related to in-service herbicide exposure, the July 2013 VA examiner relied solely on the fact that "hypertension is not recognized as a presumptive medical condition related to herbicidal exposure"  

In this regard, the Board is cognizant that there is no VA presumption for service connection for hypertension.  See 38 C.F.R. § 3.309(e) (listing those diseases associated with exposure to certain herbicide agents).  However, even though the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007)(holding that "[a] medical nexus opinion finding a condition is not related to service because the condition is not entitled to a presumptive service connection, without clearly considering direct service connection, is inadequate on its face"). 

Furthermore, although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  

Thus, the Board finds that the rationale provided for this medical opinion is incomplete.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical opinion, it must be provide one that is adequate).  Therefore, an addendum opinion must be obtained regarding any relationship between the Veteran's hypertension and his in-service herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Nieves-Rodriguez v. Peake 22 Vet. App. 295, 300 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's July 2013 hypertension examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is related to his military service, to include his exposure to herbicides

A detailed rationale for all opinions expressed should be furnished.  The examiner should specifically address the Update 2012 from NAS.

The examiner is also advised that the Board is cognizant that there is no VA presumption of service connection for hypertension due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.

2.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






